DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Meriem Debbih (Reg. No. 73,922) on 3/8/2021.

The application has been amended as follows:

      1. (Currently Amended) A method comprising:
in response to an occurrence of an information update that relates to a feed in a social networking system that is implemented on a plurality of servers, wherein each one of a plurality of users accesses the social networking system through a client device from a plurality of client devices, performing the following:  

determining, at a second server from the other servers, for the information update a subset of active feeds from a plurality of active feeds, the subset of active feeds being less than the plurality of feeds, wherein the determining includes determining the users of client devices that are coupled to the second server for push notifications, wherein at the moment of occurrence of the information update the users are logged-in to the social networking system and viewing a feed or a stream through a graphical user interface of the social networking system
       for an active feed from the subset of active feeds, updating a view of the 
                     active feed to include the information update.

      2. (Canceled).

      8.  (Currently Amended) A system comprising:

in response to an occurrence of an information update relates to a feed in the social networking system, transmit a representation of the information update to other servers from the plurality of servers, wherein each one of the other servers is coupled with a respective distinct subset of client devices from the plurality of client devices; and
a second server from the other servers, the second server including a second processor and a second non-transitory computer readable storage medium storing instructions which when executed by the second processor cause the second server to: 
determine for the information update a subset of active feeds from a plurality of active feeds, the subset of the active feeds being less than the plurality of active feeds, wherein to determine includes to determine the users of client devices that are coupled to the second server for push notifications, wherein at the moment of occurrence of the information update the users are logged-in to the social networking system and viewing a feed or a stream through a graphical user interface of the social networking system 
                      for an active feed from the subset of active feeds, update a view of the 
                                active feed to include the information update.

      9. (Canceled).

      15.  (Currently Amended) A non-transitory computer-readable storage medium  
      storing instructions that, when executed by a processor of a server, to perform 
      operations comprising:
 in response to an occurrence of an information update that relates to a feed in a social networking system that is implemented on a plurality of servers, wherein each one of a plurality of users accesses the social networking system through a client device from a plurality of client devices, performing the following:  
transmitting, from a first server from the plurality of servers, a representation of the information update to other servers from the plurality of servers, wherein each one of the other servers is coupled with a respective distinct subset of client devices from the plurality of client devices,   
determining includes determining the users of client devices that are coupled to the second server for push notifications, wherein at the moment of occurrence of the information update the users are logged-in to the social networking system and viewing a feed or a stream through a graphical user interface of the social networking system 
                         for an active feed from the subset of active feeds, update a view of the 
                                active feed to include the information update.

      16. (Canceled).

Allowable Subject Matter
Claims 1, 5-8, 12-15 and 19-24 are allowed.

Reasons for Allowance
the rejection of claims 1, 8 and 15 under 35 U.S.C. 112(b) has been withdrawn in view of the amendments made to claims 1, 8 and 15.
Hartwell et al. (U.S. PGPub 2015/0281307) teaches systems and methods for media streaming and presentation in an application environment. Gilbert et al. (U.S. Patent 9483528) teaches a system and method for calculating social ranking scores for websites. Kazerani et al. (U.S. PGPub 2014/0280480) teaches dynamic tag management for optimizing content delivery.
However, the combination of Hartwell, Gilbert and Kazerani does not teach that the determining includes determining the users of client devices that are coupled to the second server for push notifications and that at the moment of occurrence of the information update the users are logged-in to the social networking system and viewing a feed or a stream through a graphical user interface of the social networking system as required by the independent claims. Therefore, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.